DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                   DANIEL STAHL and LORENA STAHL,
                             Appellants,

                                         v.

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
Successor in interest to JPMORGAN CHASE BANK, N.A., As trustee for
  BEAR STEARNS ASSET BACKED SECURITIES TRUST 2006-SD1,
       ASSET BACKED CERTIFICATES, SERIES 2006-SD1,
                              Appellee.

                                  No. 4D19-709

                                  [April 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. 16-1587 CACE
(11).

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

   Emily Y. Rottmann and Sara F. Holladay-Tobias of McGuireWoods LLP,
Jacksonville, for appellee.

PER CURIAM.

    Affirmed. 1

LEVINE, C.J., CIKLIN, J., and BOKOR, ALEXANDER, Associate Judge, concur.

                              *          *           *


1 We are mindful of the issuance of Administrative Order SC20-23 (the
requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue a
writ of possession “forthwith” remains suspended) and Executive Order 20-94
(suspending and tolling any statute providing for a mortgage foreclosure cause of
action under Florida law for 45 days from April 2, 2020). We trust any motions
directed to those orders shall be filed in the lower tribunal upon issuance of our
mandate.
Not final until disposition of timely filed motion for rehearing.




                               2